DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
Response to Arguments
 Applicant’s arguments with respect to claim 1, as seen on Pages 6-7 of the Remarks filed on 9/8/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added limitations are rejected under newly added prior art Bohley (2005/0077875) as seen below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over  Bohley (2005/0077875) and Beard (5,773,159).
Claim 1: Bohley discloses a rechargeable battery assembly (Fig.1), comprising: a first rechargeable battery unit (10) having a first terminal (-) and a second terminal (+) (Fig.1); a second rechargeable battery unit (12) having a first terminal (-) and a second terminal (+) (Fig.1), said second rechargeable battery unit (12) being connected in series with the first rechargeable battery unit (10) (Par.10, Lines 3-4); and a differential amplifier (18) having an inverting input (+), a non-inverting input (-) and an output (Fig.1), at which an amplified difference between the signal at the inverting input (-) and the signal at the non-inverting input (+) is present (Par.11), wherein the non-inverting input (+) of the differential amplifier (18) is connected to the second terminal (+) of the first rechargeable battery unit (10) and to the first terminal (-) of the second rechargeable battery unit (12) (Fig.1), the inverting input (-) of the differential amplifier (18) is coupled to the first terminal (-) of the first rechargeable battery unit (10) and to the second terminal (+) of the second rechargeable battery unit (12) (Fig.1), the output of the differential amplifier (18) is connected to the second terminal (+) of the second rechargeable battery unit (12) (Fig.1), a coupling element (30) having two load terminals is connected between the output of the differential amplifier (18) and the second terminal (+) of the second rechargeable battery unit (12) (Fig.1), which coupling element (30/32) enables the second rechargeable battery unit (12) to be charged via the coupling element (30/32) (Par.12), but permits at most minimal discharging of the second rechargeable battery unit (12) in a direction of the output of the differential amplifier (Par.13), and the first terminal (-) of the first rechargeable battery unit (10) is connected (through resistors 20, 22 and 24) to an input of the coupling element (30) (Fig.1).
Bohley does not explicitly teach the first terminal of the first rechargeable battery unit and a second terminal of a third rechargeable battery unit serve as a voltage supply or a reference for the differential amplifier
Beard teaches a first terminal (+) of a first rechargeable battery unit (V1) and a second terminal (-) of a third rechargeable battery (VN) serve as a voltage supply for a differential amplifier (OA) (Col.5, Lines 40-48) (Fig.3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Beard in the system of Bohley to have had powered the differential amplifier with the total output voltage of the voltage supply comprised of the battery units connected in series (Par.5, Lines 40-48) (Par.7, Lines 21-25) thereby ensuring power supply needed for the operation of the differential amplifier.
Claim 3: Bohley and Beard teach the limitations of claim 1 as disclosed above. Bohley teaches wherein the coupling element (30/32) is a transistor (Par.10), which is controllable in a range such that the second rechargeable battery unit (12) is not dischargeable at all, or is dischargeable to a defined minimal extent, in the direction toward the output of the differential amplifier (18) (Par.12-13).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bohley (2005/0077875) and Beard (5,773,159) as applied to claim 1 above, and further in view of Nakanishi (5,774,347).
Claim 2: Bohley and Beard teach the limitations of claim 1 as disclosed above. Bohley does not explicitly teach the coupling element is a diode.  
Nakanishi teaches a coupling element (23) connected at the output of a differential amplifier (21) (Col.4, Lines 60-62); the coupling element (23) is a diode (Col.4, Lines 60-62).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nakanishi in the system of Bohley to have had prevented current backflow into the amplifier output (Col.4, Lines 60-62).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bohley (2005/0077875) and Beard (5,773,159) as applied to claim 1 above, and further in view of Butzmann (2014/0035360).
Claim 7: Bohley and Beard teach the limitations of claim 1 as disclosed above. Bohley
does not explicitly teach wherein a plurality of differential amplifiers are provided, which are connected in a cascaded manner.  
Butzmann teaches a plurality of differential amplifiers are provided, which are connected in a cascaded manner (Par.18).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Butzmann in the system of Bohley to have had the advantage that each of the differential amplifiers act as a current source for the differential amplifier arranged thereabove (Par.18).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bohley (2005/0077875) and Beard (5,773,159) as applied to claim 1 above, and further in view of Elie et al. (2017/0166078).
Claims 9-10: Bohley and Beard teach the limitations of claim 1 as disclosed above. Bohley does not explicitly teach a motor vehicle comprising an electric drive comprising an electric machine connected to the rechargeable battery assembly.  
Elie teaches a motor vehicle (12) comprising an electric drive comprising an electric machine (14) connected to a rechargeable battery assembly (Par.19) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Elie in the system of Bohley to have had the expected result of using energy stored in the rechargeable battery assembly to power an electric machine of a vehicle (Par.19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859      

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859  
December 7, 2022